SEAWELL, J., dissenting.
BARNHILL, J., concurs in dissenting opinion.
DEVIN, J., is of opinion that the language of Section G requires computing marketing value of shares at date they are set apart.
Civil action by Trustees under the will of Mary Ella Cannon, deceased, for construction of will and for advice in the administration of testamentary trust.
The testatrix died 4 May, 1938. Her will consists of the original and two codicils. It has been duly probated in Cabarrus County. After a number of specific bequests, the residue of the estate is left in trust, with instructions for its management as contained in the second codicil. An alleged ambiguity in these instructions has given rise to the present proceeding.
The testatrix named her son, Charles A. Cannon, her son-in-law, David H. Blair, and the Central Hanover Bank  Trust Company trustees of her residuary estate. On the advice of counsel, the corporate trustee decided not to qualify. The individual trustees duly qualified on 16 September, 1941, and received from themselves as executors the residuary trust estate.
The second codicil, to the will was executed and published on 21 May, 1937. On this same day Mrs. Cannon amended a "New York Trust Agreement," under which certain properties were held by a trust company in New York, and so far as the dispositive provisions of the two instruments are concerned, i.e., the New York Trust Agreement and the Will, they are exactly alike and the beneficiaries are the same.
On 14 March, 1939, the trustees under the "New York Trust Agreement" instituted an action in New York to have certain matters judicially determined. It was thought that such determination might be binding here; hence, the plea of res judicata and the first appeal, reported in223 N.C. 664, 28 S.E.2d 240.
The pertinent provisions of the second codicil follow:
"Fifth: All the rest, residue and remainder of my property and estate of whatsoever kind and wheresoever situate, I give, devise and bequeath to my Trustees, hereinafter named, In Trust, Nevertheless, to hold, manage, control, invest and reinvest the same and to divide the principal thereof into five (5) equal shares and to dispose of each such equal share as follows:
"(A) My Trustees shall set apart one (1) such equal share and, in case my son, Eugene T. Cannon, shall survive me, shall pay over to the said Eugene T. Cannon from the said equal share an annuity of four and one-half percentum (4 1/2%) per annum in each and every year during his life. Said annuity shall be paid out of the income of the said share of the trust estate to the extent that the income shall suffice therefor and in case there shall be any deficiency in income in any year said deficiency shall be made up out of the principal. In case in any year there shall be a surplus of income over and above said annuity, such income shall be added to the principal of the said share. It is my *Page 614 
intention that said annuity shall be payable without reference to the existence or absence of income.
"Upon the death of my said son, Eugene T. Cannon, or in case he shall die before me then upon my death, the said equal share shall be divided into four (4) equal parts and each such equal part shall be disposed of as follows:
"(i) My trustees shall set apart one (1) such equal part and shall pay over to William C. Cannon, my grandchild and a son of my son, Charles A. Cannon, from the said equal part an annuity of four and one-half percentum (4 1/2%) per annum in each and every year during the life of said William C. Cannon. Said annuity shall be paid out of the income of the said part of the trust estate to the extent that the income shall suffice therefor. In case there shall be any deficiency in income in any year, said deficiency shall be made up out of the principal. In case in any year there shall be a surplus of income over and above said annuity, such income shall be added to the principal of the said part. It is my intention that said annuity shall be payable without reference to the existence or absence of income."
Similar provisions are made in respect of the remaining four equal shares, to be held in trust, one each for the daughters of the testatrix: (B) Adelaide Cannon Blair; (C) Margaret Cannon Howell; (D) Mary Cannon Lucke; (E) Laura Cannon Matters. The last named daughter has no children, except adopted children who are excluded by the will. Her interest, therefore, will cease at her death, and the share of which she is the first beneficiary will go to the issue of her brother and sisters.
In all, nineteen individuals are mentioned in this item: five first beneficiaries, children of the testatrix, and fourteen second beneficiaries, grandchildren of the testatrix, who, if they all live, will be entitled to receive an annuity of 4 1/2% of the value of a share or part under the terms of the will.
Then comes paragraph (G) in this item which has resulted in variant contentions:
"(G) Whenever an annuity of four and one-half percentum (4 1/2%) of a share or part of the trust estate is granted under the terms and provisions of this my Will, the said percentage shall be that percentage (i.e. 4 1/2%) of the principal of the share or part set aside in trust, computed at the market value thereof at the date of the setting aside of said share or part."
At the August Term, 1944, Bobbitt, J., presiding, it was adjudged:
"1. That the annuities to the first annuitants (children of Mary Ella Cannon) provided for in the fifth item of the second codicil to Mary Ella Cannon's Will accrued, and are payable, as of the death of Mary Ella Cannon, to wit: May 4, 1938. *Page 615 
"2. That, for the purpose of ascertaining the amount of each of said annuities, the market value of the principal of each of the trust shares set apart by the Trustees shall be determined as of the date of the setting apart of said shares by the said Trustees, to wit: September 16, 1941."
For the purpose of ascertaining the market value of each of the first five shares "as of September 16, 1941," over objection of all parties, the matter was referred to Hon. S. J. Ervin, Jr., to find the facts and report the same, together with his conclusions of law, to the court.
The plaintiffs and the defendants, other than Laura Cannon Matters, noted an exception to this judgment.
As the estate consists largely of corporate stocks, principally stock in the Cannon Mills Company, the Referee applied the "Blockage Rule" in arriving at the market value of the Cannon Mills stock. Under this rule, the stock of the Cannon Mills Company was valued at $33 5/8 per share, whereas it was then actually selling on the market at $361/8. The reason given by the Referee and adopted by the court below was that the "prices at which small blocks of stock in the Cannon Mills Company were sold on the New York Stock Exchange on or about September 16, 1941, did not accurately reflect the market values of the large blocks of such stock held by the trust and allocated to the five trust shares on September 16, 1941."
With some slight modifications the referee's report was approved at the April Term, 1945, Gwyn, J., presiding.
Exceptions to this judgment were noted by the plaintiffs and by the following defendants: E. T. Cannon, Adelaide Cannon Blair, Jay B. Douglass, Adelaide Douglass Whitley, David J. Blair, Jr., William C. Cannon, Mariam Cannon Hayes, Charles A. Cannon, Jr., Mary Ruth Cannon, Margaret Cannon Howell, Mary Cannon Hill, Charles G. Hill, Susan Hill Walker, Jane Hill Simpson, Ernest R. Alexander, guardian ad litem for the minor defendants, Norma Louise Cannon et al., and J. Carlyle Rutledge, guardian ad litem for the unborn issue of Adelaide Cannon Blair et al., and Laura Cannon Mattes.
Several appeals are here prosecuted from both judgments, the plaintiffs and the named defendants duly preserving their respective exceptions and assignments of error.
This is the same case that was before us at the Fall Term, 1943, on demurrers to pleas of estopped or res judicata, reported in 223 N.C. 664,28 S.E.2d 240, to which reference may be had for further statement of the facts.
The will is now presented for construction in a number of particulars.
I. THE JUDGMENT AT AUGUST TERM, 1944.
Two questions were specifically decided at the August Term, 1944, Cabarrus Superior Court: first, that the annuities to the first annuitants vested or accrued at the date of the death of the testatrix, and became payable from and after that date; and, second, that the market value of the principal of each of the first trust shares is to be determined as of the date of its getting aside by the Trustees, to wit, 16 September, 1941.
It is conceded on all sides that the trial court correctly decided the accrual date of the first annuities to be the date of the death of the testatrix, and that they became payable from and after that date. Indeed, such accords with the general current of authority on the subject. Anno. 70 A.L.R., 636. The following appears in the Restatement of the Law of Trusts, page 692:
"Where a trust is created by will and by the terms of the trust the income is payable to a beneficiary for a designated period, the beneficiary is entitled to income from the date of the death of the testator, unless it is otherwise provided in the will. The rule here stated is applicable to trusts created by a specific devise or legacy, by a general pecuniary legacy, and by a residuary devise or bequest; and it is immaterial whether the same person is designated as executor and trustee."
The case of Trust Co. v. Jones, 210 N.C. 339, 186 S.E. 335, is in support of this statement. The accrual date of the first annuities, then, may be taken as "fixed and determined" so far as the present action is concerned. See Kinney v. Uglow, 163 Ore., 539, 98 P.2d 1006. *Page 617 
In respect of the correctness of the second question decided at the August Term, 1944, i.e., that the market value of the principal of each of the first trust shares should be determined as of 16 September, 1941, the parties are in sharp disagreement. It is therefore brought up for review. The answer involves the construction of several provisions of the will.
It is to the financial interest of the children of four of the first annuitants to have the market value of the principal of their trust shares determined at the accrual date, to wit, the date of the death of the testatrix. The children of Laura Cannon Mattes, however, being adopted children, are excluded by the will, and it is to her pecuniary interest to have the market value of the principal of her trust share determined as of 16 September, 1941. It is agreed that the market value of the principal of the first trust shares should be determined at one or the other of these dates.
The solution of the problem is to be found in the expressed purpose of the testatrix. The intention of the testatrix is her will. This intention is to be gathered from the general purpose of the will and the significance of the various expressions, enlarged or restricted according to their real intent. In interpreting the different provisions of a will, the courts are not confined to the literal meaning of a single phrase. A thing within the intention is regarded within the will though not within the letter. A thing within the letter is not within the will if not also within the intention.Bank v. Corl, ante, 96; Trust Co. v. Miller, 223 N.C. 1,25 S.E.2d 177; Williams v. Rand, 223 N.C. 734, 28 S.E.2d 247. In ascertaining such intention, the will in its entirety must be brought into focus, and it is competent to consider the conditions surrounding the testatrix, how she was circumstanced, her relationship to the objects of her bounty, so as nearly as possible to get her viewpoint at the time the will was executed. HeHyer v.Bulluck, 210 N.C. 321, 186 S.E. 356; Herring v. Williams,153 N.C. 231, 69 S.E. 140.
It follows, of course, that where the intention of the maker of the will is clearly and consistently expressed, there is no occasion for any interpretation. McCallum v. McCallum, 167 N.C. 310, 83 S.E. 250. The will is to be given effect according to its obvious intent. Brock v.Porter, 220 N.C. 28, 16 S.E.2d 410. Construction belongs only to the domain of ambiguity, or where different impressions are reasonably made on different minds. Walton v. Melton, 184 Va. 111, 34 S.E.2d 129. The writing would not be doubtful if it had the same meaning to everyone.Krites v. Plott, 222 N.C. 679, 24 S.E.2d 531.
It is the function of construction to ascertain the will of the testatrix. This accomplished, then follows the mandate: "They will be done." McCallum v. McCallum, supra. *Page 618 
At the time of the execution of the second codicil, the testatrix had large properties in her own name, and she also had a considerable estate held by a trust company in New York under a revocable trust agreement. She amended this trust agreement and executed the second codicil to her will at the same time, making similar dispositive changes in both. The New York court held that under the amendment to this trust agreement the first trust shares vested, both in interest and in title, at the date of the death of the donor and that the principal amount of each of the respective shares should be valued as of that date, 4 May, 1938. See Cannon v. Cannon, supra.
The controlling provisions in the Fifth Item of the second codicil are these:
"All the rest . . . of my property . . . I give . . . to my Trustees . . . in trust . . . to hold, manage, control, invest and reinvest the same and to divide the principal thereof into five equal shares and to dispose of each such equal share as follows:
"(A) My Trustees shall set apart one (1) such equal share and, in case my son Eugene T. Cannon shall survive me, shall pay over . . . from the said equal share, an annuity of four and one-half percentum, etc.
"Upon the death of my said son, Eugene T. Cannon, or in case he shall die before me then upon my death, the said equal share shall be divided into four (4) equal parts," etc.
Exactly similar expressions are repeated in clauses "(B)," "(C)" and "(D)," the only differences being in the names of the beneficiaries and the number of second divisions.
Then comes the instruction in paragraph "(G)," to the effect that "whenever" an annuity of four and one-half percentum of a share or part of the trust estate "is granted" under the terms of the will, the said percentage shall be that percentage of the principal of the share or part "set aside in trust, computed at the market value thereof at the date of the setting aside of said share or part."
It will be noted that the time at which the testatrix "granted" the annuities to each of the first five annuitants was at the date of her death. She says in respect of each of these that in case he or she "shall survive me," my trustees shall pay over to him or her "from the said equal share" an annuity for life of four and one-half percentum. Hence it was contemplated that the principal of the share should be "set aside in trust" upon the vesting in right of the annuity, for it is provided that the "said annuity shall be paid," not out of the general residuary estate, but "out of the income of the said share of the trust estate to the extent that the income shall suffice therefor, and in case there shall be any deficiency in *Page 619 
income in any year, said deficiency shall be made up out of the principal."
Similar provisions are made in respect of the second beneficiaries. The testatrix says that "upon the death" of my said son or daughter as the case may be, or in case he or she shall die before me, "then upon my death," the said equal share shall be divided into equal parts, and a lifetime annuity is given to each of her named second beneficiaries, to be paid, not out of the general residuary estate, but "out of the income of the said part of the trust estate to the extent that the income shall suffice therefor. In case there shall be any deficiency in income in any year, said deficiency shall be made up out of the principal."
It is a cardinal principle in the interpretation of wills, that "the predominant and controlling purpose of the testator must prevail, when ascertained from the general provisions of the will, over particular and apparently inconsistent expressions to which, unexplained, a technical force is given." Raines v. Osborne, 184 N.C. 599, 114 S.E. 849. The central consideration is the general purpose of the will. Holland v. Smith,224 N.C. 255, 29 S.E.2d 888. The object of all construction is to arrive at the intent and purpose as expressed in the writing, looking at the instrument from its four corners, and to effectuate this intent and purpose without excessive regard for minor inaccuracies or inconsistencies.Krites v. Plott, supra. These latter variations are to be reconciled, if reasonably accomplishable within the limits which the law prescribes, otherwise they must yield to the general purpose as expressed in the writing. Carroll v. Herring, 180 N.C. 369, 104 S.E. 892.
If we look at the second codicil from the viewpoint of the testatrix at the time of its execution, as we are enjoined to do, the above construction harmonizes all of its provisions, and leaves no possible clashes or contradictions which might thereafter arise. Such a result is supposed to have been in the mind of the testatrix when the codicil was published. Her dominant purpose, as repeatedly expressed in the will, also lends support to the construction. Raines v. Osborne, supra. We think the testatrix intended that the first annuities granted under the provisions of her will should vest in right as of the date of her death, and that the principal of each first equal share should be "set aside in trust" and valued as of the same date.
In support of the 16 September, 1941, date for the determination of the first trust shares, it is suggested that the division is to be made by the Trustees in their capacity as such, and that this could not be done prior to the time the residuary estate came into their hands. To meet this position, it is pointed out that the Trustees were also instructed to pay an annuity of four and one-half percentum to each of the first five *Page 620 
annuitants, "from the said equal share," paying it first out of the income from said share, and in case of any deficiency in income, then out of the principal of the share, it being the intention of the testatrix that the annuity should be paid "without reference to the existence or absence of income" arising from the individual share. The testatrix clearly intended that each of these annuities should be paid from and after the date of her death, as the only condition annexed thereto was that the annuitant "shall survive me." By the same token that the Trustees were instructed to make payments beginning with a date prior to the time the residuary estate came into their hands, they were likewise directed to compute the value of the trust shares as of the same date, i.e., when the shares were to be "set aside in trust" under the terms of the will and the annuities paid therefrom, which, as stated above, was the date of the death of the testatrix. The dominant purpose of the will and the rule of harmonization are in conformity with this conclusion. Allen v. Cameron, 181 N.C. 120,106 S.E. 484; Ralston v. Telfair, 17 N.C. 255.
II. THE VALUATION OF THE TRUST SHARES BY THE COURT:
Prior to the order of reference, for ascertainment of the value of the first trust shares, two of the initial beneficiaries, Margaret Cannon Howell and Adelaide Cannon Blair, and their children who are second beneficiaries, demurred to the pleadings in the cause on the ground that no facts are stated therein which would authorize the court to fix the value of the trust shares for the purpose of computing the annuities payable to the first beneficiaries. The demurrers were overruled, and exceptions were duly entered.
It is the contention of the demurrants that the division of the principal of the residuary estate into five equal shares, as well as the valuation of such shares, is committed in the first instance to the Trustees, and that in the absence of an allegation of a refusal to act, abuse of discretion, or bad faith, the court is without authority in the premises. This position would seem to be sound. Carter v. Young, 193 N.C. 678,137 S.E. 875. It is true the Trustees have asked the court to fix the value of the trust shares, as well as the time for their valuation, and some of the beneficiaries have joined in this request. But the testatrix has reposed this confidence in her Trustees. She knew their respective interests in the matter and deliberately selected them for the purpose. Equity will instruct the Trustees how to proceed, but there is no occasion for the court to administer the trust. Finley v. Finley, 201 N.C. 1,158 S.E. 549; Reid v. Alexander, 170 N.C. 303, 87 S.E. 125. The demurrers were well interposed. *Page 621 
III. THE JUDGMENT AT THE APRIL TERM, 1945:
The disposition heretofore made of the exceptions addressed to the judgment entered at the August Term, 1944, renders it unnecessary to consider the exceptions addressed to the judgment entered at the April Term, 1945, further than to say this judgment will be vacated, the referee's report stricken out, and the cause remanded for further proceedings and directions to the Trustees as may be appropriate in the light of the determinations here made.
Error and remanded.